United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 22-1017                                                  September Term, 2022
                                                             FILED ON: DECEMBER 30, 2022

INDEPENDENT UNION OF PENSION EMPLOYEES FOR DEMOCRACY AND JUSTICE,
                   PETITIONER

v.

FEDERAL LABOR RELATIONS AUTHORITY,
                  RESPONDENT


                               On Petition for Review of an Order
                            of the Federal Labor Relations Authority


       Before: RAO and CHILDS, Circuit Judges, and SENTELLE, Senior Circuit Judge

                                       JUDGMENT

        The court has considered this petition for review of a decision of the Federal Labor
Relations Authority (“FLRA”) on the record and the briefs. See Fed. R. App. P. 34(a)(2); D.C. Cir.
R. 34(j). The court has afforded the issues full consideration and has determined that they do not
warrant a published opinion. See D.C. Cir. R. 36(d). For the following reasons,
       it is ORDERED and ADJUDGED that the petition for review be dismissed.
                                                I.
        The Independent Union of Pension Employees for Democracy and Justice (“Union”) and
the Pension Benefit Guaranty Corporation (“PBGC”) have a collective bargaining agreement
(“Agreement”) governed by the Civil Service Reform Act of 1978. They dispute a provision of the
Agreement that creates Special Achievement Awards for employees equal to “at least 9 [percent]
of all monies allocated for all awards.” The PBGC canceled the Special Achievement Awards, and
the Union filed a grievance pursuant to the procedures outlined in the Agreement as required by
the Reform Act. See Pub. L. No. 95-454, 92 Stat. 1111, 1211 (codified at 5 U.S.C. § 7121(a)(1))
(requiring collective bargaining agreements for federal employees to include “procedures for the
settlement of grievances”). The grievance claimed the cancelation violated the terms of the
Agreement and constituted an unfair labor practice.
       When the grievance procedures failed, the Union brought the matter to an arbitrator. See 5

                                                1
U.S.C. § 7121(b)(1)(C)(iii) (stating that if a “grievance [is] not satisfactorily settled,” the dispute
is “subject to binding arbitration which may be invoked by either” party). The arbitrator sided with
the PBGC, concluding the 9 percent requirement interfered with the management’s statutory right
“to determine the … budget.” Id. § 7106(a)(1). The arbitrator also found that a joint committee—
with the power to dish out the Special Achievement Awards—violated an unspecified management
right.
        The Union filed an exception to the arbitrator’s finding with the FLRA. See id. § 7122(a)
(allowing a party to file “an exception to [the] arbitrator’s award” with the FLRA). The FLRA may
grant an exception if the award is “contrary to any law, rule, or regulation” or deficient on “grounds
similar to those applied by Federal courts in [the] private sector.” Id. The FLRA granted the
exception as to the joint committee, faulting the arbitrator for failing to specify a management
right. But the FLRA dismissed or denied all the other requested exceptions. The FLRA agreed
with the arbitrator that the 9 percent requirement interfered with PBGC management’s right to
determine its budget.
        The Union petitioned for review in this court. The FLRA moved to dismiss the petition on
the ground that its order was not final. We ordered the parties to address whether this court has
subject matter jurisdiction under 5 U.S.C. § 7123(a)(1), which gives this court jurisdiction over an
FLRA order concerning an arbitration award only when that order “involves an unfair labor
practice.” See Indep. Union of Pension Emps. for Democracy & Justice v. FLRA, 2022 U.S. App.
LEXIS 14427, at *1 (D.C. Cir. May 25, 2022) (per curiam).
                                                  II.
        The Union failed to meet its burden of demonstrating jurisdiction, and we also conclude
that the FLRA’s order did not involve an unfair labor practice. We therefore dismiss the petition
for lack of subject matter jurisdiction.
     Federal courts have limited jurisdiction. Therefore, “the party invoking federal jurisdiction
bears the burden of establishing its existence.” Steel Co. v. Citizens for a Better Env’t, 523 U.S.
83, 104 (1998). The Union has not met its burden. The Union claims in a conclusory statement
that the arbitrator’s award includes an unfair labor practice. But section 7123(a) gives us
jurisdiction to review an FLRA order—not the arbitrator’s award—and it specifies that such order
must involve an unfair labor practice. See 5 U.S.C. § 7123(a)(1). Despite our explicit direction to
address jurisdiction, the Union has not even alleged that the FLRA’s order involves an unfair labor
practice and makes no argument that the requirements of section 7123(a)(1) are met. 1 The Union
has failed to carry its burden of demonstrating jurisdiction, and this defect is sufficient to dismiss
the petition.
        Even looking past the Union’s failure, we lack jurisdiction because the FLRA’s order did
not involve an unfair labor practice. We have interpreted “involves” in section 7123(a)(1) narrowly
in order to “faithfully respect Congress’s desire to limit judicial review of arbitration awards” in
the labor context. Broadcasting Bd. of Governors Office of Cuba Broadcasting v. FLRA, 752 F.3d
453, 457 (D.C. Cir. 2014). To this end, we have maintained that the FLRA’s order “must contain

1
 The FLRA inexplicably makes no mention of jurisdiction under section 7123(a)(1), despite our order to
do so, but the Authority does not bear the burden of demonstrating jurisdiction here.
                                                  2
a substantive discussion of an unfair labor practice claim.” Id. (cleaned up). The FLRA must
address the unfair labor practice with more than a “passing reference.” Id. (cleaned up). Or an
unfair labor practice must “be necessarily implicated by” the FLRA’s decision, meaning “a
successful claim could not possibly have been upheld based on the contract because the contract
provided no ground for the [FLRA’s] decision.” U.S. Dep’t of the Navy v. FLRA, 665 F.3d 1339,
1345 (D.C. Cir. 2012) (cleaned up). Here, the FLRA’s order turns on the parties’ Agreement and
mentions the unfair labor practice “only in a footnote and only to explain why it had no need to
consider the claim,” which we have held is insufficient. Cuba Broadcasting, 752 F.3d at 457.
Because the order neither includes a substantive discussion of an unfair labor practice nor
implicates such a practice, the statutory requirements for our jurisdiction are not met.
        The Union maintains that it brought an unfair labor practice claim in its initial grievance to
the PBGC. That is true, but raising an unfair labor practice claim is not sufficient to support our
jurisdiction. We have held that “even when an aggrieved party argues that the other party
committed a statutory unfair labor practice, and even when the arbitrator’s award addresses that
alleged unfair labor practice, it is the order of the FLRA that is the subject of the petition for
judicial review, not the arbitrator’s decision or the initial grievance.” Id. (cleaned up). Because the
FLRA’s order does not involve an unfair labor practice, we dismiss the Union’s petition for lack
of jurisdiction.
                                                 ***
        Pursuant to D.C. Circuit Rule 36(d), this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution of any timely
petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. R.
41(a)(1).




                                                               FOR THE COURT:
                                                               Mark J. Langer, Clerk

                                                       BY:     /s/
                                                               Michael C. McGrail
                                                               Deputy Clerk




                                                  3